       Case 1:20-cv-00455-YK-EB Document 11 Filed 05/20/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JORGE GOMEZ,                               :
    Petitioner                             :
                                           :               No. 1:20-cv-00455
             v.                            :
                                           :               (Judge Kane)
WARDEN FCI ALLENWOOD,                      :
    Respondent                             :

                                        ORDER

      AND NOW, on this 20th day of May 2020, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
         § 2241 (Doc. No. 1) is DENIED; and

      2. The Clerk of Court is directed to CLOSE the above-captioned case.


                                                           s/ Yvette Kane
                                                           Yvette Kane, District Judge
                                                           United States District Court
                                                           Middle District of Pennsylvania
